PD-1390-15
                             PD-1390-15                                     COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                          Transmitted 10/26/2015 3:16:09 PM
                                                                            Accepted 10/27/2015 4:29:30 PM
                                                                                             ABEL ACOSTA
                                                                                                     CLERK
                IN THE COURT OF CRIMINAL APPEALS OF TEXAS



                                      DUANE REID
October 27, 2015
                                            VS.

                                THE STATE OF TEXAS


                     FROM THE SECOND COURT OF APPEALS

                                     FORT WORTH

                                  NO. 02-14-00376-CR

                     APPEALED FROM 271ST DISTRICT COURT

                                WISE COUNTY, TEXAS

                               TRIAL NUMBER CR17125

   MOTION TO EXTEND TIME OF FILING OF PETITION FOR DISCRETIONARY

                 REVIEW TO THE COURT OF CRIMINAL APPEALS.

         This motion is brought by the Applicant DUANE REID, who moves the Court
  to permit him to file this Application late and would show the Court the following:

                                             I

         The opinion of the Court of Appeals is dated September 24, 2015. The
  correct statutory time for filing a Petition for Discretionary Review is within 30 days,
  October 26, 2015.

         This motion is brought within 15 days of October 26, 2015.

                                            II.

          The attorney for the applicant has within the last 45 days served as chief
  counsel in two felony and several misdemeanor jury trials. The time and effort in the
  preparation of the aforementioned jury trials caused the counsel for the Applicant to
  not file the Petition for Discretionary Review within the 30 days. As a result of the
aforementioned activities counsel for Appellant, reasonably believes that the
Petitioner for Discretionary Review will be filed with this Court within thirty (30) days
of the October 26, 2015, date.

       The granting of this motion should not delay any action that would otherwise
take place.

       WHEREFORE PREMISES CONSIDERED, Applicant prays that this Court
grant this request to file the Petition for Discretionary Review.

                                            Respectfully submitted,



                                            /s/ Abe Factor_____________________
                                            Abe Factor
                                            Attorney for Appellant
                                            State Bar No. 06768500

                                            FACTOR & CAMPBELL
                                            5719 Airport Freeway
                                            Fort Worth, TX 76117
                                            (817) 222-3333
                                            (817) 222-3330 (fax)
                                            lawfactor@yahoo.com




                            CERTIFICATE OF SERVICE

     I, ABE FACTOR, DO HEREBY CERTIFY THAT A TRUE AND CORRECT
COPY OF THE ABOVE AND FOREGOING INSTRUMENT HAS BEEN DELIVERED
TO THE ATTORNEY FOR THE STATE AND TO THE STATE PROSECUTING
ATTORNEY AUSTIN, TEXAS.

        On this the 26th day of October, 2015.


                                            /s/ Abe Factor_____________________
                                            Abe Factor